SPECIAL INDEMNITY FUND — OCCUPATIONAL HEALTH AND SAFETY STANDARDS ACT The Special Indemnity Fund is not within O.S.L. 1970, ch. 287, 18(2) (40 O.S. 418 [40-418](2) (1970)) of the Occupational Health and Safety Standards Act.  The Attorney General has had under consideration your letter dated July 2, 1970, wherein you, in effect, ask the following question: Is the Special Indemnity Fund within the provisions of O.S.L. 1970, ch. 287, 18(2) (40 O.S. 418 [40-418](2) (1970))? The relevant provisions of O.S.L. 1970, ch. 287, 18(2) concerning your question are: "(1) A Special Occupational Health and Safety Fund is hereby created. . .  "(2) Each insurance carrier writing workmen's compensation insurance in this state, the State Insurance Fund and each self-insured employer authorized to make workmen's compensation payments directly to employees shall pay . . . a sum equal to three-fourths of one percent (3/4 of 1%) of the total workmen's compensation losses. . . ." In the case of State v. Cline, Okl. Cr., 322 P.2d 208, 210 the court stated in syllabus four as follows: "It is a fundamental principle of construction that to include one thing in a description and not another is to exclude the latter." It is the opinion of the Attorney General your question should be answered in the negative in that the Special Indemnity Fund is not included within O.S.L. 1970, ch. 287, 18(2) (40 O.S. 418 [40-418](2) (1970)), of the Occupational Health and Safety Standards Act.  (Marvin E. Spears) ** SEE: OPINION NO. 74-118 (1974) **